Case 2:18-cv-00135-JRG Document 642 Filed 09/03/19 Page 1 of 4 PageID #: 68248




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION

 FRACTUS, S.A.                           §
                                         §
 v.                                      §
                                                      Case No. 2:18-cv-135- JRG
                                         §
 AT&T MOBILITY LLC, ET AL.               §


                            PRETRIAL CONFERENCE
                 HELD BEFORE DISTRICT JUDGE RODNEY GILSTRAP
                                September 3, 2019
 OPEN: 9:32 a.m.                                        ADJOURN: 5:08 p.m.

  ATTORNEYS FOR PLAINTIFF:                    See attached.

  ATTORNEYS FOR DEFENDANTS-                   See attached.
  INTERVENORS:

  LAW CLERKS:                                 Matthew Wood
                                              Taylor Fitzner

  COURT REPORTER:                             Shelly Holmes, CSR-TCRR

  COURTROOM DEPUTY:                           Jan Lockhart
  TIME         MINUTES
 9:32 a.m.    Court opened. Counsel announced ready for hearing.
              The Court GRANTED leave to file Plaintiff’s Amended Complaint. (Dkt. No.
              298.)
              The Court addressed T-Mobile’s position regarding its counterclaims (Dkt.
              No. 581.) Mr. Kubehl spoke on behalf of T-Mobile. Mr. Ng spoke on behalf
              of Plaintiff




                                          1
Case 2:18-cv-00135-JRG Document 642 Filed 09/03/19 Page 2 of 4 PageID #: 68249




 TIME         MINUTES
 9:40 a.m.    Counsel announced ready for hearing. The Court gave the parties instructions
              for Jury Selection and Trial. Jury Selection will be held on October 3, 2019,
              at 9:00 a.m. FJC Patent Video to be shown. Evidence will begin immediately
              following Jury Selection. The Court and staff are in chambers each morning
              at 7:30 a.m. The trial will start each day at 8:30 a.m. Exhibits used the prior
              day will be read into the record prior to the jurors returning to the courtroom
              (usually around 8:15 a.m.) The Court allotted 12.5 hours per side to try the
              case (this time does not include the time for voir dire, opening statements and
              closing arguments); 30 minutes a side for voir dire (of this time, a 3-minute,
              high level, overview of the case may be given); 30 minutes for opening
              statements and 40 minutes a side for closing arguments; 8-member jury to be
              selected (four strikes per side); procedures for disputes discussed. The parties
              are to email law clerks by 10:00 p.m. each night of disputes re demonstratives
              to be used the next day, or that there are no disputes. Email addresses for the
              clerks       Matthew_Wood@txed.uscourts.gov               and      Taylor_Fitzner
              @txed.uscourts.gov. Binders with disputed information are to be prepared
              and submitted to the Court at 7:00 a.m. the following day. Deposition disputes
              are to be given to the Court at least two days before they are going to be used.
              Rule 50(a) motions will be heard after the conclusion of all evidence is
              concluded. The informal charge conference will be held in chambers after Rule
              50(a) motions are heard. A formal charge conference will follow afterward.
              The Court discussed policies and the Standing Order regarding the sealing of
              the courtroom. Juror questionnaires and the manner of use thereof were
              discussed, i.e., copies of the Juror Questionnaire may be obtained from Kecia
              Clendening, Deputy-in-Charge, Marshall Texas. Juror notebooks are to be
              prepared by counsel and delivered to the Court, in Marshall, Texas, by 12:00
              p.m. on October 1, 2019. Each notebook should include the tabbed witness
              pages (each witness page should contain a head and shoulders photograph of
              the witness followed by ruled lines on the remainder of the page), claim
              construction chart, a 3-hole punched legal pad and a non-clicking pen. The
              Court also gave guidance regarding expert witness testimony. Counsel for the
              parties and witnesses are to use first and last names only. Second Pretrial
              Conference set on September 19, 2019, at 9:00 a.m. Prior to the second
              pretrial conference the parties are to notify the Court by 1:00 p.m. on September
              18. 2019 of any remaining disputes. Lunch will be delivered by the Court to
              the Jury.
              The Court addressed Dkt. Nos. 336, 346, 355, and 568. Due to settlement,
              these Motions are DENIED as Moot.
 10:15 a.m.   The Court heard argument on Fractus’s Motion for Leave to Modify the
              Protective Order (Dkt. No. 614.) Ms. Henry argued on behalf of Plaintiff.
              Mr. Govett argued on behalf of AT&T. Mr. Vandenburgh argued on behalf
              CommScope. The Court ORDERED that the AT&T documents be produced
              to Verizon and T-Mobile. Mr. Govett was excused. The Court DENIED the
              motion.
                                             2
Case 2:18-cv-00135-JRG Document 642 Filed 09/03/19 Page 3 of 4 PageID #: 68250




  TIME         MINUTES
              The Court heard argument on Verizon’s Daubert Motion to Exclude Dr. Stuart
              Long from Offering Alleged Expert Testimony Regarding Non-Exemplary
              Products (Dkt. No. 341.) Mr. Barton argued on behalf of Verizon. Mr.
              Stamatopoulos argued on behalf of Plaintiff. The Court DENIED the motion.
 10:59 a.m.   The Court heard argument on Defendants’ Motion to Exclude Certain Opinions
              of Dr. Stuart Long (Dkt. No. 342.) Mr. Kubehl argued on behalf of T-Mobile.
              Mr. Ng argued on behalf of Plaintiff. The Court GRANTED-IN-PART and
              DENIED-IN-PART the motion for the reasons set forth on the record. The
              Court ORDERED the parties to file a motion for any additional claim
              construction within 24 hours. Response due after.
 11:45 a.m.   Lunch recess.
 12:55 p.m.   Court reconvened. The Court heard argument collectively on Intervenor-
              Defendant’s Motion to Exclude the Opinions of Robert Mills under Rule 702
              (Dkt. No. 345) and Fractus’s Motion for Leave to Serve Supplemental Expert
              Report of Robert Mills (Dkt. No. 598.) Mr. Vandenburgh argued on behalf of
              Defendant. Mr. Sauter argued on behalf of Plaintiff. The Court DENIED Dkt.
              No. 345 and GRANTED Dkt. No. 598.
              The Court heard argument on Verizon’s Motion to Exclude the Opinions of
              Robert Mills (Dkt. No. 340.) Mr. Grant argued on behalf of Verizon. Mr.
              Sauter argued on behalf of Plaintiff. The Court DNIED the motion.
              The Court heard argument on T-Mobile’s Motion to Exclude the opinions of
              Robert Mills (Dkt. No. 352.) Mr. Fareed argued on behalf of T-Mobile. Mr.
              Sauter argued on behalf of Plaintiff. The Court DENIED the motion.
              Recess.
 2:49 p.m.    Court reconvened. The Court heard argument on Fractus’s Motion to Strike
              Declaration of Daniel Van Der Weide and Portions of David Pozar’s Expert
              Report (Dkt. No. 348.) Mr. Stamatopolous argued on behalf of Plaintiff. Mr.
              Tobin and Mr. Bremer argued for T-Mobile and CommScope. The Court
              DENIED the motion.
 3:05 p.m.    Fractus’s Motion to Strike the Rule 26(a)(2)(C) Expert Disclosures of Dr. Martin
              Zimmerman (Dkt. No. 354.) Ms. Ruiz argued for Plaintiff. Mr. Vandenburgh
              argued for CommScope. The Court GRANTED the motion as to invalidity,
              noninfringemment, scope and content as to the prior art, the Court DENIED the
              motion as to noninfringing alternatives. With regard to frequency of use the Court
              DENIED the motion. The Court DENIED the motion as to customer value.
 3:42 p.m.    The Court heard argument on SEALED PATENT MOTION for Leave to Serve a
              Supplemental Infringement Report of Dr. Stuart Long by Fractus, S.A. (Dkt No. 469)
              and the SEALED MOTION for Partial Summary Judgment of Non-Infringement and
              of No Willful Infringement filed by CommScope Technologies LLC (Dkt. No. 351.)
              Mr. Bremer argued for Defendant. Mr. Stamatopolous and Mr. Perlstein argued on
              behalf of Plaintiff. The Court DENIED CommScope’s motion. The Court
              GRANTED the motion as to leave to supplemental report and ORDERED that Dr.
              Long be re-deposed for a period of 2.5 hours with respect to his supplemental report.


                                              3
Case 2:18-cv-00135-JRG Document 642 Filed 09/03/19 Page 4 of 4 PageID #: 68251




 TIME         MINUTES
 4:43 p.m.    The Court heard argument on the Defendants' and Defendant-Intervenors'
              Motion for Partial Summary Judgment regarding Prior Art Status filed by
              Cellco Partnership d/b/a Verizon Wireless (Dkt. No. 338.) Mr. Cox argued on
              behalf of Defendants. Mr. Chan argued on behalf of Plaintiff. The Court
              GRANTED the motion in all respects.
 5:05 p.m.    The Court will take up remaining dispositive motions and motion in limine
              disputes on September 19, 2019 at 9:00 a.m. File a notice on September 18,
              2019 by 1:00 p.m. remaining disputes.
 5:08 p.m.    Court adjourned.




                                          4
